 544DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDEquitable Life Assurance Society of the United)StatesandHighway and Local Motor Freight Drivers,Dockmen and Helpers, Local 707,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Petitioner Case29-RC-1668August 6, 1971DECISION ; ON REVIEW ANDDIRECTION OF ELECTIONBy MEMBERSFANNING, BROWN, AND JENKINSOn April 30,197 1, the Regional Director for Region29 -issued his Decision, and Order in the above-entitledproceeding, in which hedismissedthe petition hereinon the ground that the unit sought, which is limited tothe Employer's` Staten, Island facility, is not appropri-ate for the purposes of collective bargaining. There-after,inaccordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series8, as amended,the Petitioner filed atimely request for review of the Regional Director'sDeccisioi,contending that the unit described in thepetitionis an appropriate unit. The Employer filed astatement in opposition to the request for review.On June, 1, 1971, the National Labor RelationsBoard, by telegraphic order granted the request forreview. Thereafter, the . Employer filed a brief insupport of the Regional, Director's Decision.Pursuantto, the provisions of Section 3(b) . of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers inconnectionwith this case to a three-memberpanel.The Board has reviewed the entire record in thiscase, including the request for review, the statement inopposition to the request for review, and the Employ-er'sbrief in support of the Regional Director'sDecision, and makes the following findings:The Employer provides life, annuity, and healthinsuranceon an individual and group basis throughits homeoffice, located in New York City, and fieldoffices incities throughout the United States.The home office,consistingof approximately 7,000employees,includesfor administrative purposes foursatellite officeslocated at Staten Island, Syosset, andBethpage,New York, and Cresskill, New Jersey. ThePetitionerseeksto represent only the approximately87 office clerical employees assigned to the (StatenIsland satelliteoffice, referred to as the Staten Islanddata) entry division and located approximately 15miles fromthe home office.There is no history of collective bargaining for anyof the employees involvedherein.The StatenIsland dataentry division, together withthe home office data entry division and the three othersatellite offices, comprise the Employer's operationssupport bureau. The operations support bureau andthe machine operations bureau (which consists of'fivedivisions) make up the entire data processing depart-—meat, under the supervision of a semor vice president.Each division is under the immediate supervision of adivision manager.According to the record,wages,.fringe benefits; andguidelinesfor promotions and merit increases arecentrally determined and administered on a nation-wide basis by the Employer's personnel department.All home` office employees,- including those assignedto the satellite office, receive uniform, wages andfringe benefits.Inmost instances, applicants for home officepositions are interviewed and tested' bythe personneldepartment. If the applicant is acceptable, employ-ment is' offered, subject to the veto of the divisionmanagers. However, as tithe Regional Di rector,' notes,the division managers at the satellite-offices frequent-ly conduct the initial interviews and administer thenecessarytests, subject to final approval by the homeoffice.Also, with respect to hiring procedures at theStaten Island office specifically, it appears that whena vacancy occurs there, the division manager contactsthe home office personnel department which thenplaces a notice in the local, newspaper advertising thevacancy, specifying its Staten Island location. Appli-cants are instructed to report directly to the StatenIsland office where they are interviewed. If theapplicant is not acceptable to the division manager,the application - is not forwarded to the personneldepartment and the applicant is rejected. If theapplicant is acceptable, the division manager for-wards the application, together with his recommenda-tion.The record indicates that the Staten Islanddivisionmanager'srecommendations are invariablyfollowed.With regard to discharges, promotions, demotions,and the granting or withholding of merit wageincreases, such personnelactions areaccomplished atthe recommendation of the divisionmanagers, subjectto approval by the departmentmanagers.However,the record indicates that, with respect to the StatenIsland office, the divisionmanager evaluates StatenIsland employees without comparison to employeesin other divisions, and he then recommends promo-tions and meritincreases.As in the case of hiring, theStaten Island divisionmanager's recommendationsare rarely, if ever, rejected.Employees in both the Staten Island and homeoffice data entry divisions work in essentially thesame generaljob classifications and areengaged inthe same type of work. Whilethere is somedistinctionbetween the types of machinesusedat the two192 NLRB No. 80 EQUITABLE LIFE ASSURANCE SOCIETY OF THE U.S.545locations, the employees all use the same basickeyboard principle to translate material on to tape,cards, or discs for use in the computers.Workis assignedto each division by a single dataentry coordinator on the basis of workflow and thecompletion deadline which has been set to meet thecomputer sche"diles.While the two divisions mayshare a particular job in some instances, and whilesomework may be reassigned or transferred to avoida backlog, it appears that approximately one-half of150 data entry functions-referred to by the parties asjob categories--can be performed only at one of thetwo divisions. Thus, 20 percent of these functions canbe performed solely at Staten Island, while 30 percentcan be performed solely at the home office.Regarding employee interchange between StatenIsland and the home office, the record reflects that allof the employees presently working at Staten Islandwere newly hired, with the exception of two supervi-sors and two employees who transferred from thehome office when Staten Island was initially estab-lished. Otherwise, the record affirmatively shows thatthere has been no transfer of employees between thetwo locations.In concluding that the single-location unit is notappropriate, the Regional Director gave controllingweight to the integrated nature of the Employer's dataprocessingoperation at the two locations. However,in our opinion, there are other considerations,discussed below, which on balance establish that thesingle-location unit sought is appropriate.In determining whether or not a single-location unitis appropriate, the Board considers a single-locationunit in a multilocation enterprise as a presumptivelyappropriate unit for bargaining.' In the present case,we believe that consideration of all of the factorspresentsustainsrather than rebutts the presumptiveappropriateness of the single-location unit sought.Thus, while there does exist some similarity of dutiesperformed by the employees of both data entrydivisions, and while they do enjoy similar wages andfringe benefits administered centrally by the Employ-er's personnel department, we view as significant thesubstantial degree of autonomy enjoyed by the StatenIsland office. The Staten Island divisionmanagercontrols virtually all of the day-to-day operations ofthe office, including those aspects of employmentwhich most directly affect the employees.2 While finalaction on personnel matters may be taken at thedepartment level, it appears from the entire recordthat the division manager initiates all significantpersonnelactions including recruiting, hiring, dis-charging, promoting, and evaluating the Staten Islandemployees. As the record adequately demonstrates,the divisionmanager's recommendations on suchmatters are tantamount to final 'approval. Also, thedivisionmanager handles and resolves` =employeegrievances at the division level.With respect to employee interchange,, as notedearlier,there is no significant interchange among theemployees of the Staten Island office and the homeoffice.While employees may travel from one locationto another to receive additional training or demon-strate new operating procedures, these occurrencesare infrequent and do not involve the transferring ofan individual from one location to do work at anotherlocation.Moreover, there have been no permanenttransfers between Staten Island and the home officesince Staten Island began operation in 1969.While there is evidence of a certain degree offunctional integration between the Staten Island andhome office data entry divisions, we believe that thedegree of integration which exists by virtue of the twodivisions performingmany ofthe same tasks isdissipated significantly by the fact that 30 percent ofthe tasks are unique to the home office data entrydivisionwhile 20 percent of the tasks can beperformed only at Staten Island. Moreover, even asubstantial degree of integration does not in itselfpreclude the appropriateness of a single-location unitwhen there are other factors supporting such afinding.3Finally,we note that the 15-mile geographicseparation between the Staten Island and the homeoffice facilities precludes any physical contact be-tween the two groups of employees and preventsStaten island employees from taking advantage ofmedical, recreational, and counselling facilities locat-ed at the home office.Therefore, on the basis of the foregoing and theentire record in thiscase,we find that a questionaffecting commerce exists concerning the representa-tion of certain employees of the Employer within themeaning of Section2(6) and (7) of the Act.Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All office clerical employees in the Employer'sStaten Island,New York, data entry divisionexcluding professional employees,guards andsupervisors as defined in the Act.1HaagDrug Company, Inc.,169 NLRB 877;Metropolitan Life InsuranceInc., 156 NLRB 1319;The Black and Decker Manufacturing Company, 147Company,156 NLRB 1408;Dixie Belle Mills, Inc.,139 NLRB 629.NLRB 825.2 Fireman's Fund Insurance Company,173 NLRB 982-3DuluthAvionics,Guidance & Control Systems Division of Litton Systems, 546DECISIONSOF NATIONALLABOR RELATIONS BOARD{Direction.of Electionn4omittedfrompublication.1, In order to assure'that all eligible- voters-may have the opportunity tobe informed of the;issues in the exercise of their statutoiy;right to vote, all,parries to the election should have access to a list of'voters and theiraddresses° ,which -may, be useduto communicate , with diem.ExcelsiorUnderwearInc., 156 NLRII1236;NLRB.v.Wyman-GordonCo.,394,U.S.759.Accordingly,it is hereby directed`that an election eligibility ,list,containing the names=and addresses`of all'the eligible voters,must be =filedby the Employer with the Regional Director for Region'29 within 7 days ofthe date of this Decision on Review and Direction of, Election.TheRegional Director"shall make the list ava^7ableto,sll parties to the election.No extension of time,to file this-list shad be -granted-`by the RegionalDirector exceptin extraordinary circumstances,Failure to,comply with, thisrequirement shall be grounds for-setting aside the elect ion^whenever,properobjections are filed.